internal_revenue_service department of the treasury uil no washington dc number info release date dear mr person to contact nancy l rose identifying number telephone number refer reply to cc pa apjp 1-cor-116234-00 date date this is in response to your letter of date addressed to the office of the assistant chief_counsel employee_benefits exempt_organizations to the attention of margaret owens your letter contains follow-up questions to earlier correspondence with that office because your new questions relate to issues within the jurisdiction of this office the matter was transferred to this office your inquiries relate to a situation in which a newly hired employee fails to furnish his social_security_number to his employer you asked about the penalty to the employer for filing returns that do not include the employee’s social_security_number as outlined in previous correspondence an employer must file a form_w-2 to report wages paid to employees and must include the employee’s social_security_number on that form the employer has a duty to solicit the social_security_number from the employee and the employee has a duty to furnish the number to the employer see sec_6109 of the internal_revenue_code and the regulations thereunder also as outlined in the previous correspondence penalties may be imposed pursuant to of the code sec_6721 provides for a penalty with respect to an employer who fails to file a correct form_w-2 including failure to include the social_security_number of the employee that penalty is dollar_figure for each return with respect to which a failure occurs if the failure is due to intentional disregard of filing_requirements the penalty is dollar_figure or if greater percent of the items to be reported correctly the employer may also be subject_to a penalty under sec_6722 for failure to furnish a correct payee_statement to the employee that penalty is also dollar_figure for each return with respect to which a failure occurs in the case of intentional disregard the penalty is dollar_figure or if greater percent of the items to be reported correctly sec_6723 provides for a penalty with respect to an employee who fails to furnish his social_security_number to his employer that penalty is dollar_figure cor-116234-00 these penalties may be waived if the employer shows that it had reasonable_cause for the failures pursuant to sec_6724 of the code sec_301_6724-1 of the regulations on procedure and administration provides for a waiver if there are mitigating circumstances or if the failure_to_file a correct return is due to events beyond the filer’s control in addition the filer must have acted in a responsible manner both before and after the failure occurred sec_301_6724-1 of the regulations defines events beyond the filer’s control to include actions of the payee including a failure by the payee to provide information necessary for the filer to comply with information reporting requirements sec_301_6724-1 of the regulations sets forth specific rules with respect to the requirement to act in a responsible manner when the penalty is imposed because returns were filed that are missing the employee’s social_security_number the employer must have made an initial solicitation of the social_security_number when the employee was hired and another solicitation before the end of the year if necessary those two solicitations will satisfy the requirements for a failure to include the social_security_number on the w-2 for the first year the employer must make another solicitation the following year which would relate to the failure for the return filed for that year and for succeeding years see sec_301_6724-1 of the regulations there is no pre-printed form to request a waiver of penalties sec_301_6724-1 states that the filer must submit a written_statement to the internal_revenue_service center or district_director where the returns are filed signed under penalties of perjury which sets forth the specific provision under which the waiver is requested and the relevant facts the employer will have to request a waiver each year in which penalty notices are received with respect to your concerns about privacy matters there may be private civil remedies where an employer makes unlawful use or unauthorized disclosure of an employee’s social_security_number however such violations would not be actionable against the internal_revenue_service under either sec_6103 of the code or the privacy_act u s c sec_552a you raised additional concerns regarding the collateral consequences of information_return penalties including audit consequences this office expresses no opinion regarding hypothetical situations or the potential application of penalties see generally revproc_2000_1 2000_1_irb_4 revproc_2000_7 2000_1_irb_227 cor-116234-00 we hope this is helpful if you have any further questions please call nancy rose at sincerely john j mcgreevy acting senior technician reviewer branch administrative provisions and judicial practice
